BENCH OPINION
AMBRO, Circuit Judge.
The Supreme Court stated in Seminole Tribe of Florida v. Florida, 517 U.S. 44, 72-73, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996), that “the 11th Amendment restricts the judicial power under Article III, and Article I cannot be used to circumvent the constitutional limitations placed upon federal jurisdiction.” In In Re: Sacred Heart Hospital of Norristown, 133 F.3d 237 (3d Cir.1998), we observed that “since Seminole Tribe, Section 5 of the 14th Amendment has been the sole basis for Congress to abrogate the States’ immunity under the 11th Amendment.” Id. at 242 (quoting College Savings Bank v. Florida Prepaid Postsecondary Education Expense Board, 131 F.3d 353, 358 (3d Cir.1997)). We held in Sacred Heart that the bankruptcy clause is not a valid source of abrogation power. Sacred Heart, 133 F.3d at 243.
In this case, Vegliante asks us to allow him to pursue an adversary proceeding in bankruptcy against the State of New Jersey. The adversary proceeding at issue is plainly a suit within the meaning of the 11th Amendment. Missouri v. Fiske, 290 U.S. 18, 26, 54 S.Ct. 18, 78 L.Ed. 145 (1933) (quoting Cuhens v. Virginia, 6 Wheat. 264, 19 U.S. 264, 5 L.Ed. 257 (1821)). The State of New Jersey received a summons requiring it to appear in court or face a default judgment against it. That qualifies as a suit. See id.
Vegliante seeks to prosecute a suit against the State of New Jersey without its consent. We cannot oblige that request in light of Sacred Heart’s ruling on state sovereign immunity. Therefore, the District Court’s order is affirmed.